In the

     United States Court of Appeals
                  For the Seventh Circuit
                      ____________________ 
No. 16‐1513 
UNITED STATES OF AMERICA, 
                                                     Plaintiff‐Appellee, 

                                   v. 

CHARLES HANEY, 
                                                 Defendant‐Appellant. 
                      ____________________ 

          Appeal from the United States District Court for the 
                      Central District of Illinois 
             No. 15‐30041 — Sue E. Myerscough, Judge. 
                      ____________________ 

    ARGUED OCTOBER 5, 2016 — DECIDED OCTOBER 27, 2016 
                ____________________ 

   Before BAUER, FLAUM, and KANNE, Circuit Judges. 

    PER  CURIAM.  Charles  Haney  pled  guilty  to  possessing  a 
gun  as  a  felon.  See 18  U.S.C.  § 922(g)(1).  The  district  court 
found  that  Haney  had  at  least  three  prior  convictions  that 
qualified  as  “violent  felonies”  under  the  Armed  Career 
Criminal Act and sentenced him to the mandatory minimum 
of fifteen years’ imprisonment. See id. § 924(e)(1). On appeal 
Haney argues that, in light of recent decisions by this court 
2                                                        No. 16‐1513 

and the Supreme Court, his prior convictions for burglary in 
Illinois  are  not  appropriate  predicates  under  the  ACCA. 
We agree,  vacate  the  district  court’s  judgment,  and  remand 
for resentencing. 
    Police in Illinois discovered a gun in Haney’s van during 
a  routine  traffic  stop.  Haney  was  a  convicted  felon  at  the 
time, so he was charged with and pled guilty to a violation 
of 18 U.S.C. § 922(g)(1).  
    A probation officer prepared a presentence investigation 
report  and  recommended  that  Haney  be  sentenced  as  an 
armed career criminal. To qualify for that status, a defendant 
must  have  prior  convictions  for  violent  felonies  committed 
on  three  different  occasions.  See  18 U.S.C.  § 924(e)(1).  The 
statute  defines  a  violent  felony  as  any  crime  punishable  by 
more  than  a  year  in  prison  that  “(i) has  as  an  element  the 
use,  attempted  use,  or  threatened  use  of  physical  force 
against  the  person  of  another;  or  (ii)  is  burglary,  arson,  or 
extortion,  [or]  involves  use  of explosives.”  Id.  § 924(e)(2)(B). 
The presentence  report  identified  three  predicate  convic‐
tions: (1) burglary of  an Illinois store in 1975 in violation of 
38 ILCS § 19–1 (1973)1; (2) armed bank robbery in the North‐
ern District of Illinois in 1977; and (3) aggravated assault in 
Pennsylvania in 1990. The report also listed that Haney had 
an additional conviction for burglary  in  Illinois  in  1972  and 
two  additional  convictions  for  aggravated  assault  in  Penn‐
sylvania in 1990. But the report did not cite those additional 
convictions as potential predicates. 
      Haney argued that his convictions for burglary could not 
serve  as  predicates  under  the  ACCA,  citing  three  Supreme 
                                                 
1 Now 720 ILCS 5/19–1 (2013). 
No. 16‐1513                                                           3

Court  cases:  Taylor  v.  United States,  495  U.S.  575  (1990), 
Descamps v. United States, 133 S. Ct. 2276 (2013), and Johnson 
v.  United States,  135 S.  Ct.  2551  (2015).  In  Taylor,  the  Court 
explained  that  “burglary”  in  § 924(e)(2)(B)(ii)  refers  to  bur‐
glary in the “generic sense,” which “contains at least the fol‐
lowing elements: an unlawful or unprivileged entry into, or 
remaining  in,  a  building  or  other  structure,  with  intent  to 
commit a crime.” 495 U.S. at 598. In Descamps, the Court con‐
cluded that a California burglary statute could not serve as a 
predicate  offense  under  the  ACCA  because  the  statute  was 
broader  than  generic  burglary  in  that  it  did  not  require  an 
unlawful  breaking  and  entering,  as  most  burglary  laws  do. 
133 S. Ct. at 2285–86. And in Johnson, the Court declared un‐
constitutionally  vague  the  ACCA’s  “residual  clause,”  i.e., a 
part  of  § 924(e)(2)(B)(ii)  that  defined  violent  felonies  as  of‐
fenses  involving  “conduct  that  presents  a  serious  potential 
risk of physical injury to another.” 135 S. Ct. at 2563. In light 
of  these  precedents,  Haney  argued  that  his  convictions  for 
burglary  are  not  violent  felonies  because  (1)  the  relevant 
statute does not have as an element a use or threat of physi‐
cal  force,  as  required  under  § 924(e)(2)(B)(i);  (2)  the  statute 
does not have as an element an unlawful breaking and enter‐
ing  as  required  to  constitute  “burglary”  under 
§ 924(e)(2)(B)(ii);  and (3) after  Johnson,  a  conviction  is  not  a 
violent crime merely because it presents a “serious potential 
risk  of  physical  injury  to  another,”  § 924(e)(2)(B)(ii).  Haney 
did not challenge the report’s conclusion that his convictions 
for armed bank robbery and aggravated assault were violent 
felonies. 
   The district court overruled Haney’s objection to his des‐
ignation as an armed career criminal, noting that we already 
had  decided  that  a  district  court  need  not  rely  on  the 
4                                                        No. 16‐1513 

ACCA’s  problematic  residual  clause  to  count  residential 
burglary in Illinois as a violent felony, see Dawkins v. United 
States,  809 F.3d  953,  954–56  (7th  Cir.  2016)  (per curiam) 
(denying  application  to  file  successive  petition  under 
28 U.S.C.  § 2255).  The  dissent  in  Dawkins,  however,  ex‐
pressed  concern  that  Johnson  and  Descamps  may  have  un‐
dermined our decisions interpreting Taylor. 809 F.3d at 956–
58 (Ripple, J., dissenting). Although the district court agreed 
with  the  dissent—opining  that  “under  Descamps,  a  convic‐
tion  for  burglary  in  Illinois  should  not  qualify  as  a  violent 
felony for purposes of the ACCA”—the court concluded that 
it  was  bound  by  the  majority’s  decision  in  Dawkins.  The 
court therefore sentenced Haney as an armed career criminal 
and  imposed  the  mandatory  minimum  sentence  of  fifteen 
years’ imprisonment. 
    On  appeal,  the  parties  now  agree  that,  given  recent  de‐
velopments in the law, Haney’s burglary convictions cannot 
count as predicate convictions under the ACCA. They come 
to this conclusion, however, for reasons different than those 
argued  below.  Now,  the  parties  focus  on  the  1973  burglary 
statute’s  “locational  element[s].”  Mathis  v. United  States,  136 
S.  Ct.  2243,  2250  (2016).  In  Mathis  the  Supreme  Court  de‐
clared that burglary in Iowa does not qualify as a predicate 
violent felony offense under the ACCA because it is broader 
than  the  “generic”  offense  of  burglary  listed  in 
§ 924(e)(2)(B)(ii)—generic  burglary  requires  unlawful  entry 
into a building or other structure, whereas the Iowa burglary 
statute also includes entries into vehicles. 136 S. Ct. at 2250–
51,  2257  (2016).  And  in  United  States  v.  Edwards  this  court, 
applying  Mathis,  concluded  that  Wisconsin’s  burglary  stat‐
ute  also  does  not  constitute  a  crime  of  violence  under  the 
Sentencing  Guidelines  for  similar  reasons.  Nos. 15‐2552,  15‐
No. 16‐1513                                                             5

2373  &  15‐2374,  2016  WL  4698952,  at *4–6  (7th Cir.  Sept.  8, 
2016)  (finding  Wisconsin’s  burglary  statute—proscribing 
burglary  of  locations  such  as  “building[s]  or  dwelling[s]  … 
enclosed  railroad  car[s]  …  [and]  enclosed  portion[s]  of  any 
ship or vessel”—“cover[s] a greater swath of conduct” than 
the  elements  of  the  Guidelines  offense  (citing  Mathis,  136 
S. Ct.  at  2251)).  The  Illinois  burglary  statute  at  the  time  of 
Haney’s 1975 conviction, the parties agree, similarly includ‐
ed locations other than a “building or other structure,” fall‐
ing outside the “generic” offense as defined by Taylor. 
    We  agree  with  the  parties  that  Haney’s  Illinois  burglary 
convictions are not violent felonies under the ACCA. When 
Haney  was  twice  convicted  of  burglary  in  the  early  1970s, 
the relevant statute applied not only to buildings but also to 
vehicles,  such  as  “housetrailer[s],  watercraft,  aircraft,  motor 
vehicle[s] … [and] railroad car[s].” 38 ILCS § 19–1 (1971); id 
§ 19–1  (1973);  id.  § 19–1  (1975);  see  also United  States  v.  Hope, 
906  F.2d  254,  262  n.5  (7th  Cir.  1990)  (citing  38  ILCS  § 19–1 
(1975)).  So, like  the Iowa statute at issue in  Mathis, Haney’s 
statute  of  conviction  is  broader  than  generic  burglary. 
See Mathis, 136 S. Ct. at 2250–51. And the locations described 
in the older versions of the statute appear to represent “mul‐
tiple  means  of  fulfilling  its  locational  element”—unlike  the 
contemporary  burglary  statute,  720  ILCS  5/19–1,  which  im‐
poses different penalties depending on the location in which 
the  burglary  occurs,  constituting  separate  elements  that 
could  render  the  statute  divisible  and  subject  to  the  modi‐
fied‐categorical  approach.  See  Mathis,  136 S.  Ct. at 2250. 
Thus, neither of Haney’s burglary convictions are appropri‐
6                                                                No. 16‐1513 

ate  predicates  under  the  ACCA.2  See  Edwards,  2016  WL 
4698952,  at  *6;  see also  United  States  v.  Thorne,  No.  15‐1249, 
2016 WL 4896375, at *1 (8th Cir. Sept. 15, 2016) (vacating sen‐
tence in  light  of Mathis where defendant was convicted un‐
der  Florida  burglary  statute);  United  States  v.  White,  No. 15‐
4096, 2016 WL 4717943, at *6–8 (4th Cir. Sept. 9, 2016) (same 
with West Virginia statute). 
    The  government  maintains,  however,  that  Haney  is  an 
armed  career  criminal  because  of  his  prior  aggravated‐
assault  convictions.  Haney  was  thrice  convicted  under  a 
Pennsylvania statute that provides that a defendant commits 
aggravated  assault  if  he  “attempts  to  cause  serious  bodily 
injury to another, or causes such injury intentionally, know‐
ingly or recklessly under circumstances manifesting extreme 
indifference  to  the  value  of  human  life.”  18 PA. CONS.  STAT. 
§ 2702(a)(1) (1990). Haney argues that the convictions do not 
satisfy  § 924(e)(2)(B)(i)  because  the  statute  does  not  require 
an intentional use or threat of force. 
   We  need  not  decide  whether  aggravated  assault  from 
Pennsylvania is a violent felony because a remand for resen‐
tencing is required either way. Even assuming that Haney’s 
convictions  for  aggravated  assault  are  violent  felonies, 
Haney would still be one predicate short of being an armed 

                                                 
2  We  do  not  address  recent  case  law’s  effect  on  Dawkins.  Dawkins  con‐

cluded  Illinois’s  Residential  Burglary  statute,  under  720  ILCS  5/19–3, 
comported  with  Taylor’s  “generic  offense”  definition  requirement.  809 
F.3d at 954–56. Here, our ruling is limited to Illinois’s Burglary statutes as 
they existed in the 1970s, 38 ILCS § 19–1 (1971) and 38 ILCS § 19–1 (1973). 
The current Residential Burglary statute does not include in its definition 
locations that fall outside of Taylor’s scope. The former Burglary statutes 
did, disqualifying them as ACCA predicate offenses post‐Mathis. 
No. 16‐1513                                                            7

career  criminal  if,  as  Haney  argues,  all  three  of  his  assaults 
occurred  on  the  same  “occasion.”  See  18  U.S.C.  § 924(e)(1). 
And that issue was never addressed at sentencing. 
    The  government  bears  the  burden  of  proving  by  a  pre‐
ponderance  of  the  evidence  that  the  three  convictions  were 
“committed  on  occasions  different  from  one  another.” 
See Kirkland v. United States, 687 F.3d 878, 895 (7th Cir. 2012) 
(quoting 18 U.S.C § 924(e)(1)). “[C]rimes that occur simulta‐
neously  will  be  deemed  to  have  occurred  on  a  single  occa‐
sion,”  see United  States  v.  Elliott,  703 F.3d  378,  383  (7th  Cir. 
2012), and “the evidentiary restrictions set forth in Shepard v. 
United States apply to the ‘different occasion’ inquiry.” Kirk‐
land, 687 F.3d at 883 (citing Shepard v. United States, 544 U.S. 
13 (2005)). During sentencing the parties focused their atten‐
tion on the burglary convictions, so the government did not 
argue—much  less  submit  Shepard‐approved  documents  to 
establish—that  Haney  committed  his  three  aggravated  as‐
saults on different occasions. We granted Haney permission 
to  supplement  the  record  on  appeal  with  the  informations 
and verdict forms for the three aggravated‐assault cases. But 
all these documents reveal about the offenses is that Haney 
committed  the  crimes  of  aggravated  assault  and  recklessly 
endangering another  person against three  different  individ‐
uals  in  Armstrong County,  Pennsylvania  on  or  about  April 
29,  1988.  The  documents  say  nothing  at  all  about  how  the 
crimes were committed. 
    Haney did not object to the presentence report’s descrip‐
tion  of  his  aggravated  assaults,  so  we  may  consider  the 
presentence  report  in  determining  whether  Haney’s  three 
assaults  occurred  on  different  occasions.  See United States  v. 
Aviles‐Solarzano, 623 F.3d 470, 474–75 (7th Cir. 2010). But that 
8                                                      No. 16‐1513 

document does not illuminate much either—for each convic‐
tion the report merely repeats that on April 29, 1988, Haney 
shot a different victim “in the abdomen [and in one case also 
the left wrist] with a .357 caliber revolver while in Don and 
Jacks Lounge, Ford City, Pennsylvania.”  
   Given  this  scant  record,  the government  has  fallen  far 
short of its burden of proving, by a preponderance of the ev‐
idence,  that  the  aggravated  assaults  did,  in  fact,  occur  on 
separate  occasions,  as  the  ACCA  requires.  See  Kirkland, 
687 F.3d at 895. As such, we VACATE Haney’s sentence and 
REMAND  for  the  district  court  to  determine  in  the  first  in‐
stance  whether  (1)  aggravated  assault  in  Pennsylvania  is  a 
violent  felony,  and  (2) whether  Haney  committed  the  three 
assaults simultaneously or on different occasions.